COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex parte Cameron Michael Moon

Appellate case number:      01-18-01014-CR

Trial court case number:    1467534A

Trial court:                182nd District Court of Harris County

       Appellant, Cameron Michael Moon, has filed a notice of appeal of the trial court’s
order denying his pretrial application for a writ of habeas corpus. The clerk’s record was
filed on November 16, 2018, and the reporter’s record was filed on November 29, 2018.
The Court will consider briefing in this appeal. See TEX. R. APP. P. 31.1(b).

       Appellant’s brief will be due within 20 days from the date of this order. See TEX.
R. APP. P. 31.2(b), 38.6(a). The State’s brief, if any, will be due no later than 20 days
from the date that appellant’s brief is filed. TEX. R. APP. P. 31.2(b), 38.6(b).

       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd______
                    Acting individually  Acting for the Court

Date: __December 6, 2018___